Filed 6/23/22 P. v. Wallace CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F083572
           Plaintiff and Respondent,
                                                                              (Super. Ct. No. CF02671718)
                    v.

    ANTHONY LEROY WALLACE,                                                                OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Arlan L.
Harrell, Judge.
         Allen G. Weinberg, Esq., under appointment by the Court of Appeal, for
Defendant and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Eric L. Christoffersen and
Michael A Canzoneri, Deputy Attorneys General for Plaintiff and Respondent.
                                                        -ooOoo-




*        Before Poochigian, Acting P. J., Detjen, J. and Franson, J.
       Defendant Anthony LeRoy Wallace was convicted by jury trial of felony
vandalism. On appeal, he contends Senate Bill No. 483 (2021–2022 Reg. Sess.) (Senate
Bill 483) requires that his two prior prison term enhancements must be stricken and the
matter remanded for resentencing. We agree with the People that defendant’s appeal
should be dismissed.
                                    BACKGROUND1
       In October 2002, a jury found defendant guilty of felony vandalism (Pen. Code,
§ 594)2 and found he had suffered two prior “strike” convictions within the meaning of
the “Three Strikes” law (§§ 667, subds. (b)–(i), 1170.12, subds. (a)–(d)) and had served
two prior prison terms (§ 667.5, subd. (b)).
       In April 2003, the trial court sentenced defendant to 25 years to life pursuant to the
Three Strikes law, plus two consecutive one-year prior prison term enhancements.
Remittitur issued on January 28, 2005.
       Almost 16 years later, in January 2021, defendant filed a motion requesting
modification of his sentence—specifically, the striking of the two prior prison term
enhancements—under Senate Bill No. 136. Because defendant’s judgment had been
final for many years, the trial court denied the motion.
       On November 17, 2021, defendant filed a notice of appeal from the trial court’s
denial of his motion.
                                      DISCUSSION
       Effective January 1, 2020, Senate Bill 136 amended section 667.5, subdivision (b)
(Stats. 2019, ch. 590, § 1) to limit prior prison term enhancements to only prior prison
terms that were served for sexually violent offenses as defined by Welfare and
Institutions Code section 6600, subdivision (b); enhancements based on prison terms


1      The facts underlying the conviction are not relevant.
2      All statutory references are to the Penal Code unless otherwise noted.


                                               2.
served for other offenses became legally invalid. (§ 667.5, subd. (b).) Pursuant to In re
Estrada (1965) 63 Cal.2d 740 at page 742, the amendment was to be applied retroactively
to all cases not yet final on January 1, 2020. (People v. Lopez (2019) 42 Cal.App.5th
337, 341–342.)
       Defendant’s judgment was final many years before January 1, 2020, and thus the
trial court properly denied his motion. It is from that denial that defendant appeals now.
       “ ‘ “It is settled that the right of appeal is statutory and that a judgment or order is
not appealable unless expressly made so by statute.” [Citations.]’ [Citation.] ‘An order
made after judgment affecting a defendant’s substantial rights is appealable. (§ 1237,
subd. (b).)’ ” (People v. Hernandez (2019) 34 Cal.App.5th 323, 326.) Because the trial
court lacked jurisdiction to grant the relief requested in defendant’s motion, the order
denying the motion did not affect defendant’s substantial rights as contemplated in
section 1237, subdivision (b). (See Hernandez, at p. 326; People v. Turrin (2009) 176
Cal.App.4th 1200, 1208.) The order denying the motion to modify the sentence is thus
not appealable, and the appeal must be dismissed. (See People v. Fuimaono (2019) 32
Cal.App.5th 132, 135.)
       Even if we were to entertain defendant’s claim on the merits under the newly
enacted Senate Bill 483, the claim would fail. Effective January 1, 2022, Senate Bill 483
added section 1171.1 (Stats. 2021, ch. 728, § 3), which extends the modifications brought
about by Senate Bill 136 to judgments already final on appeal. (§ 1171.1, subd. (a).) But
section 1171.1 also sets forth specific procedures for recall of the sentences and
resentencing of all eligible persons who are in custody. (Id., subds. (b)–(d).) It requires
the Secretary of the Department of Corrections and Rehabilitation and the county
correctional administrator of each county to identify and report to the sentencing court all
defendants entitled to resentencing relief due to qualifying prior prison term
enhancements. (Id., subd. (b).) The sentencing courts are to verify the defendants’
eligibility, recall their sentences, and resentence them. (Id., subds. (c) & (d).)

                                               3.
       Section 1171.1 provides deadlines for compliance with its provisions. Priority for
relief must be given to those persons who have already served their base term as well as
any other sentencing enhancements imposed and are currently serving the prior prison
term enhancement. (§ 1171.1, subds. (b) & (c).) Review and resentencing for the
priority group is to be completed by October 1, 2022; thereafter, review and resentencing
for all other eligible persons will be undertaken and is to be completed by December 31,
2023. (Ibid.) This staggered schedule minimizes the impact on trial courts, while
ensuring that those inmates who are currently serving time on the invalid enhancements
are prioritized and provided relief first, so they do not lose the benefit of the ameliorative
change in the law.
       Defendant, who was sentenced in 2003 to 25 years to life plus two one-year prison
prior term enhancements, is not eligible for priority in recall and resentencing. He is,
however, assured by the terms of the statute to be resentenced by December 31, 2023—
well before he will begin to serve any time on account of the enhancements. Thus, at this
time, we would reject defendant’s claim on the merits. Defendant has already consumed
scarce judicial resources by raising an unmeritorious motion in the trial court and then
appealing its denial here. He must wait his turn for relief under section 1171.1.
                                      DISPOSITION
       The appeal is dismissed.




                                              4.